Title: From George Washington to William Livingston, 29 June 1776
From: Washington, George
To: Livingston, William



Dear Sir
New York June 29th 1776.

Since Col. Reed left this I have Received certain Intelligence from the Hook that about forty of the Enemies Fleet have arrived there, and others now in sight that there cannot be a doubt but the whole fleet will be in this day and tomorrow, I beg not a moments time may be lost in sending forward such parts of the Militia as Colo. Reed will mention. We are so very weak at this post that I must beg you to order the three Companies which I mentioned in my last for Staten Island immediately to this City. If Colo. Herd is the commanding Officer I must request you will lay my several Letters wrote to you before him, without delay. I am sir with Esteem Your Most Obedt Hume servt

Go: Washington

